DETAILED ACTION
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amended title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amended disclosure submitted on May 19, 2022, is objected to because of the following informalities:
In paragraph [0003], line 3, “according a” is grammatically incorrect.  It appears that --to-- should be inserted after “according”.
In paragraph [0003], there is inconsistency in the sentences spanning lines 4-6,  For instance, applicant starts the sentence starting in line 4 by referring to a singular internal element, but then subsequently refers to plural internal elements.  Please ensure all language is consistent.
In paragraph [0020], line 6, it appears that --is-- should be inserted before “not” for improved grammar.
In paragraph [0026], line 6, it appears that --instruction-- should be inserted after “(RISC)” and again after “(CISC)”. An instruction is not a RISC instruction set of a CISC instruction set, but a RISC instruction or CISC instruction.
In paragraph [0026], lines 5-7, it is not understood how a singular instruction can be both a RISC and CISC instruction.  The examiner understands these to be mutually exclusive.  It appears that the sentence should set forth the alternative only.
In paragraph [0064], 2nd to last line, replace “an” with --a--.
In paragraph [0064], last line, applicant has changed “execution” to “practical”.  This constitutes new matter under 35 U.S.C. 132(a) because the examiner does not know what “practical operation” means, or what it is intended to cover (versus “execution operation”).  This change may be seen as a broadening of the disclosure, where an execution operation is a subset of any practical operation.  This means that applicant is expanding the operations to be performed by the processor, which amounts to new matter.  Applicant is required to cancel the new matter in the reply to this Office Action.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 6-8, 11-12, 14, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The independent claims have been amended to set forth an exception process of postponing an operation of a specific instruction.  Each of claims 2-4, 6-8, 11-12, 14, and 16-18 set forth a different exception process (pausing/decreasing reading of at least one instruction, increasing voltage, and reducing clock frequency).  As far as the examiner can tell from paragraph [0060], there is no support for combining the postponing process with any of these other processes.  In other words, there is only support for combining the processes of the dependent claims with each other, but not for also combining the postponing process.  While pausing/delaying reading of an instruction would also postpone operation of this instruction, applicant seems to describe these as different embodiments in paragraphs [0047]-[0048], where postponing would presumably require already reading the instruction and determining its type so as to avoid “immediately executing” this instruction (thus making it different from exception process that pauses/delays the read).  As such, applicant has not adequately described combining the postponing of the independent claims with the exception processes of the aforementioned dependent claims so as to demonstrate possession of this combination at the time of filing. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 15, 2nd to last line, “the control circuit”.
Claims 16-20 are rejected due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Idgunji et al., U.S. Patent Application Publication No. 2020/0050920 A1 (herein referred to as Idgunji).
Referring to claim 1, Idgunji has taught a chip (FIG.2, chip 102, which is a system-on-a-chip (SoC), per paragraph [0056]), comprising:
a) a processor (FIG.2, 102), comprising:
a1) a memory, configured to store at least one instruction (paragraph [0034], queue/buffer, which stores instructions fetched by the processor);
a2) a control circuit, configured to read and execute the at least one instruction (this is inherent.  There is some control circuit that reads and executes instructions to as to carry out operation);
a3) a voltage detection circuit (FIGs.2,4, 140 and/or 118), configured to detect a voltage of the processor to output a voltage value (see at least paragraphs [0050], [0066], [0068], and [0071], which disclose tracking current voltage); and
a4) a neural network circuit, comprising a plurality of functions and a plurality of parameters (see FIG.2, 140, which includes neural network 140/141, and paragraphs [0054], [0110], [0113]-[0118], [0144]-[0147], and [0150].  Nodes in a neural network perform functions based on parameters, as is known), wherein when the neural network circuit is configured to operate in a training mode (see paragraphs [0113]-[0118]) or a prediction mode (see paragraph [0116].  Once the neural network is trained, it is used to predict changes to voltage/frequency); when the neural network circuit operates in the prediction mode, the neural network circuit outputs an output signal according to the at least one instruction read by the control circuit, the functions, and the parameters (see FIGs.2-3.  The neural network outputs a value ultimately used to control controller 122.  The output is based on the functions and parameters of the network, as is known, and based on inputs 142, which are related to upcoming instructions (paragraph [0086])), and when the neural network circuit operates in the training mode, the neural network circuit adjusts the parameters according to the at least one instruction read by the control circuit, the functions, and the voltage value (again, see FIGs.2-4 and the “training” paragraphs referenced above.  Note that the instructions signals 142 and the current voltage are taken into account for training the network, which uses its functions for training); and
a5) a processing circuit, configured to execute an exception process when the output signal is abnormal (see paragraphs [0036], [0075], [0083], and [0105]-[0106].  When the output signal indicates that a power error is beyond some threshold, changes to voltage/frequency are made by an exception process (software) executed by a processing circuit), wherein the exception process comprises instructing the control circuit to postpone an operation of a specific instruction until the output signal is normal (see FIG.3, steps 308-310, and paragraphs [0051] and [0081].  Basically, under certain conditions, clock frequency is reduced to return the processor to a normal operating state.  This results in slower operation by the GPU, which effectively postpones any instruction at least an amount of time corresponding to the frequency difference.  Note that any instruction is a specific instruction for various reasons.  Each instruction has its own specific type.  Alternatively, or in addition, a given postponed instruction postponed would be a specific instruction for which the processor is predicted to run abnormally if adjustments were not made.  Alternatively, see paragraphs [0045] and [0149] and claims 20 and 23 of Idgunji, which discuss delay of execution of pending high-power (i.e., specific) instructions that would result in safe power limits being exceeded).
Referring to claim 2, Idgunji has taught the chip according to claim 1, wherein the exception process executed by the processing circuit comprises instructing the control circuit to pause or decrease reading of the at least one instruction, until the output signal is normal (again, see FIG.3, steps 308-310, and paragraphs [0051] and [0081].  Basically, under certain conditions, clock frequency is reduced.  This results in slower operation by the GPU, which would inherently include slower (decreased) reading of instructions, because the clock controls all operation of the GPU).
Referring to claim 3, Idgunji has taught the chip according to claim 1, further comprising a chip circuit, wherein the chip circuit is coupled to the processing circuit, and the exception process executed by the processing circuit comprises instructing the chip circuit to increase a voltage supplied to the processor (see FIG.3, steps 308-310, and paragraphs [0051] and [0081].  Again, under certain conditions, voltage will be increased (note that the exception process is interpreted to include all possible remediation actions (postponing, changing frequency, changing voltage, etc.), and only the appropriate action(s) will be performed based on the situation).  The chip circuit would be the circuit that actually outputs control to the voltage regulator.  This chip circuit would be controlled by any circuit actually executing the code to regulate the voltage).
Referring to claim 4, Idgunji has taught the chip according to claim 1, wherein the processor further comprises a clock generating circuit configured to generate a clock (see FIG.2, 107), the processor operates according to the clock (see FIG.2 and note that the clock is provided to processor 102 to control operation of the processor), and the exception process executed by the processing circuit comprises adjusting the clock generating circuit, to reduce a frequency of the clock (again, see FIG.3, steps 308-310, and paragraphs [0051] and [0081].  Basically, under certain conditions, clock frequency is reduced via a signal 125b from a controller 122).
Referring to claim 5, Idgunji has taught the chip according to claim 1, wherein the processing circuit determines a mode command according to the voltage value, a voltage threshold, and the output signal (see at least paragraphs [0109]-[0110].  Basically, if parameters are to be tuned (based on current voltage, the threshold, and the output of the neural network used to predict needed changes to voltage), then a mode command inherently has to be provided to control parameter tuning); wherein when the mode command is a training command, the processing circuit controls the neural network circuit to operate in the training mode, and when the mode command is a prediction command, the processing circuit controls the neural network circuit to operate in the prediction mode (again, parameters will be tuned if needed (in training mode), but not tuned if already optimized (in prediction mode)).
Claims 6-8 are rejected for similar reasons as claims 2-4, respectively.
Referring to claim 9, Idgunji has taught the chip according to claim 1, wherein the neural network circuit operates in the training mode according to an external command (per FIG.2, at least clock 107 is an external operation command, i.e., every time a clock pulses, operation is to be performed.  Or, from paragraphs [0077] and [0079], the learning system is performed with software, which comprises external commands).
Claims 10-12 are rejected for similar reasons as claims 5 and 2-3, respectively.
Referring to claim 13, Idgunji has taught the chip according to claim 12, wherein the processor further comprises an operation circuit, and the control circuit controls the memory and the operation circuit to execute the read at least one instruction (this is inherent.  Some inherent control circuit, which is responsible for obtaining the instructions from the memory (queue/buffer) and ultimately routing them to the execution circuit, would be the operation circuit).
Claim 14 is rejected for similar reasons as claim 4.
Claim 15 is rejected for similar reasons as a subset of claim 1.
Claims 16-18 are rejected for similar reasons as claims 2-4, respectively.  Note that, to actually increase the voltage, some command external to the voltage regulator 105 is required.
Referring to claim 19, Idgunji has taught the exception handling method according to claim 15, wherein the obtaining the output signal comprises controlling the neural network circuit to operate in a prediction mode (see paragraph [0117].  Basically, the neural network predicts the needed change to the voltage/frequency (hence the signal from 141/150 to 122 (FIG.2)).
Referring to claim 20, Idgunji has taught the exception handling method according to claim 15, wherein before the obtaining the output signal, the exception handling method further comprises detecting a voltage of the processor to obtain a voltage value, and the obtaining the output signal comprises: controlling the neural network circuit to operate in a training mode; and adjusting, by the neural network circuit, the parameters according to the at least one instruction, the functions, and the voltage value (see the rejection of claim 1, including part (a4)).

Response to Arguments
On page 21 of applicant’s response, applicant argues that Idgunji only discloses adjusting frequency/voltage, but not postponement.
The examiner respectfully disagrees and asserts that lowering of the clock frequency constitutes a postponement because everything is slowed down.  In other words, instruction processing is now delayed/postponed for a time corresponding to the difference in clock frequency.  In addition, see paragraphs [0045] and [0149] and claims 20 and 23 of Idgunji, which discuss delay of execution of pending high-power (i.e., specific) instructions that would result in safe power limits being exceeded).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183